Appeal from a judgment of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), entered November 20, 2012 in a habeas corpus proceeding. The judgment denied and dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
*1323Memorandum: On appeal from a judgment denying his petition for a writ of habeas corpus, petitioner contends that his right to due process was violated because, following sentencing, he was not transferred to the Willard Drug Treatment Facility in a timely manner. While this appeal was pending, however, petitioner was released to parole supervision, thus rendering this habeas proceeding moot (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]). Contrary to petitioner’s contention, this case does not fall within the exception to the mootness doctrine (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). The appeal is therefore dismissed.
Present — Scudder, EJ., Smith, Carni, Lindley and Sconiers, JJ.